UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6704


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE JEROME MACKINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:97-cr-00022-LHT-4)


Submitted:    July 10, 2009                 Decided:   August 3, 2009


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Jerome Mackins, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Willie   Mackins    appeals      the   district    court’s     order

denying his motion for a reduction of sentence pursuant to 18

U.S.C. § 3582(c) (2006).         We have reviewed the record and find

no reversible error.        Accordingly, we affirm for the reasons

stated by the district court.               United States v. Mackins, No.

3:97-cr-00022-LHT-4 (W.D.N.C. Apr. 14, 2009).                 We dispense with

oral   argument   because      the    facts   and   legal     contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2